     Case 9:20-cv-00577-GTS-DJS Document 10 Filed 10/30/20 Page 1 of 6




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JAKE PANKEY,

                                     Plaintiff,

              v.                                                      9:20-CV-0577
                                                                      (GTS/DJS)

ANTHONY ANNUCCI, et al.,

                                     Defendants.


APPEARANCES:

JAKE PANKEY
19-R-0015
Plaintiff, pro se
Orleans Correctional Facility
3531 Gaines Basin Road
Albion, New York 14411

GLENN T. SUDDABY
Chief United States District Judge

                                     DECISION and ORDER

I.     INTRODUCTION

       Pro se plaintiff Jake Pankey ("Plaintiff") commenced this action by filing a Complaint

asserting claims arising out of his confinement in the custody of the New York State

Department of Corrections and Community Supervision ("DOCCS") at Mid-State Correctional

Facility ("Mid-State C.F."). Dkt. No. 1 ("Compl.").

       By Decision and Order of this Court filed July 30, 2020 (the "July Order"), the Court

granted Plaintiff's IFP application and reviewed the sufficiency of the Complaint in

accordance with 28 U.S.C. § 1915(e) and 28 U.S.C. § 1915A. See Dkt. No. 6. Presently
       Case 9:20-cv-00577-GTS-DJS Document 10 Filed 10/30/20 Page 2 of 6




before the Court is the Amended Complaint. Dkt. No. 9 ("Am. Compl.").

II.     LEGAL STANDARD

        The legal standard governing the dismissal of a pleading for failure to state a claim

pursuant to 28 U.S.C. § 1915(e) and 28 U.S.C. §1915A(b) w as discussed at length in the

July Order and it will not be restated in this Decision and Order. See Dkt. No. 6 at 2-4. The

Court will construe the allegations in the Amended Complaint with the utmost leniency. See,

e.g., Haines v. Kerner, 404 U.S. 519, 520 (1972) (holding that a pro se litigant's complaint is

to be held "to a less stringent standards than formal pleadings drafted by lawyers.").

III.    SUMMARY OF AMENDED COMPLAINT1

        Construing the Amended Complaint liberally, Plaintiff reiterates his claims against

individuals who were previously identified as defendants in the original Complaint. See

generally Am. Compl. The facts asserted in the Amended Complaint, are identical to those

in the Complaint. Compare Compl. with Am. Compl. The Amended Complaint contains no

new causes of action and the requests for relief are the same as those in the Complaint

reviewed in the July Order. See id.

IV.     ANALYSIS

        A. Fourteenth Amendment Procedural Due Process

        As a result of the review of the original Complaint, the Court determined that Plaintiff's


        1
                 The original complaint included exhibits. Dkt. No. 1-1. Plaintiff incorporated, by reference, the
same exhibits attached to the original complaint, but failed to actually attach the exhibits to the amended
complaint. "Although it is well settled that an amended complaint supersedes a prior complaint in its entirety, it is
clear to the court that plaintiff intended to attach the exhibits to his amended complaint." Wellington v.
Langendorf, No. 12-CV-1019 (FJS/DEP), 2013 WL 3753978, at *3 (N.D.N.Y. July 15, 2013). To require plaintiff
to file an amended complaint that includes the original exhibits is, "an unnecessary procedural hoop that would
waste resources and delay resolution of this action." Alexander v. U.S., No. 13-CV-678, 2013 WL 4014539, at
*4 (N.D.Cal. Aug. 5, 2013). Because Plaintiff is proceeding pro se, the Court will consider the exhibits and
documentation attached to the original Complaint as incorporated by reference in the Amended Complaint.

                                                         2
     Case 9:20-cv-00577-GTS-DJS Document 10 Filed 10/30/20 Page 3 of 6




Fourteenth Amendment due process claim against CHO Bambosa ("Bambosa") survived

review. Dkt. No. 6 at 8-10. This claim is repeated and realleged in the Amended Complaint

and thus, survives review as well. However, in the July Order, the Court noted that it was

precluded from directing service of the Complaint or requiring a response from Bambosa

based upon Heck v. Humphrey and Peralta v. Vasquez. Dkt. No. 6 at 11-13. The Court

reasoned:

              In Peralta, the Second Circuit ruled that Heck's "favorable
              termination" rule was not an absolute bar to a prisoner subject
              to "mixed sanctions," i.e., "sanctions that affect both (a) the
              duration of his imprisonment and (b) the conditions of his
              confinement." Id. at 104. The Second Circuit held that "a
              prisoner subject to such mixed sanctions can proceed
              separately, under § 1983, with a challenge to the sanctions
              affecting his conditions of confinement without satisfying the
              favorable termination rule, but . . . he can only do so if he is
              willing to forgo once and for all any challenge to any sanctions
              that affect the duration of his confinement. Id. (emphasis in
              original).

              In this case, it is not clear whether Plaintiff was subjected to
              "mixed sanctions" affecting both the duration and the conditions
              of his confinement. Since Plaintiff has not demonstrated that
              his disciplinary determinations have been invalidated, Heck bars
              a challenge regarding the validity of his conviction. To the extent
              Plaintiff was subject to "mixed sanctions", Heck bars those
              claims unless plaintiff "abandon[s], not just now, but also in any
              future proceeding, any claims he may have with respect to the
              duration of his confinement that arise out of the proceeding he
              is attacking in [this] § 1983 suit." Id.

              Accordingly, Plaintiff is directed to advise in writing, whether he
              waives for all times all claims in this action relating to
              disciplinary sanctions affecting the duration of his confinement
              (i.e., the recommended loss of good time) in order to proceed
              with claims challenging sanctions affecting the conditions of his
              confinement.

Dkt. No. 6 at 13.


                                       3
     Case 9:20-cv-00577-GTS-DJS Document 10 Filed 10/30/20 Page 4 of 6




       The Amended Complaint does not include a Peralta waiver or any statement from

Plaintiff that could be construed as such to cure the def iciencies identified in the July Order.

Indeed, iIn the Amended Complaint, Plaintiff restates that his "direct appeal" was "affirmed"

and "prays to this Court [v]ia Article 78 a review of this whole despotic exchange[.]" Am.

Compl. at ¶ 21. As the Second Circuit stated in Peralta: ". . . the prisoner must abandon, not

just now, but also in any future proceeding, any claims he may have with respect to the

duration of his confinement that arise out of the proceeding he is attacking in his current §

1983 suit." Peralta, 467 F.3d at 104.

       In light of Plaintiff's pro se status, he is hereby afforded a second opportunity to submit

the waiver required by Peralta if he wishes to proceed with his due process claim arising out

of the disciplinary proceeding. As advised in the July Order, that waiver must clearly and

unequivocally state that "he waives for all times all claims in this action relating to the

disciplinary sanctions affecting the duration of his confinement (i.e., the loss of good time) in

order to proceed with his claims challenging the sanctions affecting the conditions of his

confinement." Dkt. No. 6 at 13.

       Plaintiff is advised that in the event a proper Peralta waiver is not filed within thirty (30)

days of the date of this Decision and Order, his due process claim against Bambosa will be

dismissed without prejudice in accordance with Heck.

       B. Remaining Claims

       In the July Order, the Court dismissed the following claims, without prejudice: (1)

Fourteenth Amendment procedural due process claims against ORC Luren, Vocational

Supervisor M. Lusby, and Commissioner Anthony Annucci; (2) substantive due process



                                                 4
      Case 9:20-cv-00577-GTS-DJS Document 10 Filed 10/30/20 Page 5 of 6




claims; and (3) Fourth Amendment claims. See generally Dkt. No. 6.

       Upon review of the Amended Complaint, the Court finds that Plaintiff has failed to

remedy the pleading deficiencies identified in the July Order with respect to these claims.

The Amended Complaint includes no new factual allegations; indeed, the allegations are the

same as those in the Complaint reviewed in the July Order. For the reasons set forth in the

July Order, the aforementioned claims are dismissed.

IV.    CONCLUSION

       WHEREFORE, it is hereby

       ORDERED that the Amended Complaint (Dkt. No. 9) is accepted for filing and is

deemed the operative pleading; and it is further

       ORDERED that the following claims are DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be

granted: (1) Fourteenth Amendment procedural due process claims against ORC Luren,

Vocational Supervisor M. Lusby, and Commissioner Anthony Annucci; (2) substantive due

process claims; and (3) Fourth Amendment claims; and it is further

       ORDERED that Plaintiff's Fourteenth Amendment procedural due process claim

against Bambosa survives this Court's review under 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C.

§ 1915A(b); and it is further

       ORDERED that Plaintiff is afforded a second opportunity to file the Peralta Waiver

required by the July Order if he wishes to proceed in this action with his due process claim

against Bambosa challenging the disciplinary sanctions affecting the conditions of his

confinement; and it is further



                                               5
     Case 9:20-cv-00577-GTS-DJS Document 10 Filed 10/30/20 Page 6 of 6




       ORDERED that Plaintiff must file his Peralta Waiver within thirty (30) days of the date

of this Decision and Order; and it is further

       ORDERED that upon Plaintiff's filing of the Peralta Waiver, and in all events, at the

expiration of the thirty (30) day period from the filing date of this Decision and Order, the

Clerk shall return the file for review and issuance of an order directing service of process;

and it is further

       ORDERED that the Clerk shall serve a copy of this Decision and Order upon Plaintiff.



Dated: October 30, 2020
       Syracuse, New York




                                                6
